Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see papers, filed 2/9/22, with respect to the rejection(s) of claim(s) 1-17, 19, 21 and 22 under 103 have been fully considered and are not persuasive. 
In response to Applicant’s argument that the Lal reference doesn’t disclose a removable plug, the cannula, catheter or needle (80) of Lal implies that different devices can be removably plugged into flexible conduit (86) and the above devices inherently include caps for safety and hermetic reasons. Hence, absent further defined structure of a removable plug, element 80 of the Lal device meets the claim limitation.  The Traut reference merely teaches that plugs come in the form of a lever operated expansion device to block fluid flow.
However, upon further consideration, a new ground(s) of rejection is made in view of Niedospial (5738671), Weiland (4560378), Kutzinsky et al. (9765915).


Claim Objections
Claim 6 is objected to because of the following informalities:  
In line 2, “a flexible conduit” should be “a flexible polymer conduit”; 
In lines 2-3, “the flexible conduit” should be “the flexible polymer conduit”.

Claim 7 is objected to because of the following informalities:  
In line 3, “the shank” should be “the shank portion”. 

Claim 10 is objected to because of the following informalities:  
In line 3, “the plug” should be “the removable plug”.

Claim 11 is objected to because of the following informalities:  
In line 2, “a flexible conduit” should be “a flexible polymer conduit”; 
In lines 2-3, “the flexible conduit” should be “the flexible polymer conduit”; and 
In lines 4-5, “a flexible polymer conduit” should be “the flexible polymer conduit”.

Claim 19 is objected to because of the following informalities:  
In line 3, “the plug” should be “the removable plug”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niedospial (5738671) in view of Kutzinsky et al. (9765915).
Regarding claim 1,  the Niedospial reference discloses a sterile fluid system (10; Figure 2) comprising: a container (12) for holding fluid therein; a flexible polymer conduit (40) having first and second ends (defined at 42 and 50), the first end of the flexible polymer conduit being coupled to the container at the first end; and a removable plug (50) configured to insert into the second end of the flexible polymer conduit.  
The Niedospial reference doesn’t disclose the removable plug comprising: a shank portion extending from the cap; a flexible ring disposed along a portion of the shank; and a lever mounted on the cap and configured to shorten the shank upon actuation: 
wherein: actuation of the lever in a first direction causes radial expansion of the flexible ring and forms a fluidic seal with an interior surface of the flexible polymer conduit to prevent passage of fluid through the second end of the flexible polymer conduit; actuation of the lever in a second direction causes contraction of the flexible ring to allow removal of the removable plug from the second end of the flexible polymer conduit; and wherein the removable plug is formed from a polymer material that tolerates gamma radiation.  However, the 
However, Kutzinsky et al. discloses a removable plug (Figure 1) comprising: a cap (3); a shank portion (6) extending from the cap; a flexible ring (1) disposed along a portion of the shank; and a lever (7) mounted on the cap and configured to shorten the shank upon actuation (see Figures 1-8), wherein actuation of the lever causes radial expansion (Figs. 5-8) of the flexible ring and forms a fluidic seal with an interior surface (see col. 3, line 62 – col. 5, line 40) and actuation of the lever (7) in a second direction causes contraction to allow removal (Fig. 2).  The removable plug of Kutzinsky is structured to close off openings and block the passage of fluid and would be capable of being inserted into a flexible polymer conduit to block the passage of fluid.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Kutzinsky’s removable plug for plugs 48’ and 50’ to close first and second ends of flexible conduit (40’) because, as Kutzinsky discloses, the stopper (i.e., plug) provides for easy and quick introduction into a corresponding bore to be sealed off or gripped (col. 3, lines 1-12).  Further, lever actuated expansive plugs are well known and it would have been obvious to try without unexpected results.  
Moreover, Kutzinsky discloses the removable plug (Figure 1) having an material (sealing material 1) being an elastomer (elastomeric material with a Shore A hardness above 75).  It is well known that elastomers tolerate gamma radiation, since gamma radiation is commonly used because of its high availability in research or industrial irradiators.

Regarding claim 2, see Bag (12).

Regarding claim 4, wherein the flexible polymer conduit (40) further comprises a third end (defined at 48), wherein the second end comprises a main conduit and the third end comprises a branch conduit.

Regarding claim 5, further comprising a removable plug (48) configured to insert into the third end.

Regarding claim 22, wherein actuation of the Kutzinsky lever in another direction (back to Figure 1 position) causes the ring to contract inwardly and away from the inner surface of the flexible conduit. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niedospial (5738671), as applied to claim 1, and further in view of Beigler et al. (4282863).
Regarding claim 3,  the Niedospial reference discloses the invention (discussed supra), but doesn’t disclose the entire system may be placed in a gamma irradiation device and irradiated to ensure sterility.  However, the Beigler et al. reference discloses wherein the device is formed from materials that tolerate gamma irradiation (the entire pouch 12 with its preassembled components such as connector 24 (plug) are irradiated with gamma radiation before use; column 7, lines 30-35, 60-65). In order to reduce contamination of the device, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Niedospial device to made of similar material as the Beigler et al. device, which can withstand gamma radiation because, as Beigler et al. disclose, the gamma radiation can be applied to the components for the purpose of non-destructive sterilization (Beigler; column 3, lines 25-30, column 4, lines 20-25).


Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niedospial (5738671) in view of Traut (0408364).
Regarding claim 6,  the Niedospial reference discloses a sterile fluid system (10; Figure 2) comprising: a flexible conduit (40) for use with pharmaceutical and biological applications, the flexible conduit having a first end and a second end (defined at 42 and 50), a removable plug (50) configured to insert into one of the first end or the second end of the flexible polymer conduit.  
The Niedospial reference doesn’t disclose the removable plug comprising: a flexible ring sized to be movable from a configuration in which the flexible ring is contracted away from the inner surface of the flexible polymer conduit to an expanded configuration in which the flexible ring contacts the interior surface of the flexible polymer conduit; and a lever; wherein:
actuation of the lever in a first direction causes radial expansion of the flexible ring to form a fluidic seal with an interior surface of the flexible polymer conduit to prevent passage of fluid through the one of the first end or second end of the flexible polymer conduit; and
actuation of the lever in a second direction causes inward contraction of the flexible ring away from the inner surface of the flexible polymer conduit to allow removal of the removable plug from the one of the first end or the second end of the flexible polymer conduit.
wherein: actuation of the lever in a first direction causes radial expansion of the flexible ring and forms a fluidic seal with an interior surface of the flexible polymer conduit to prevent passage of fluid through the second end of the flexible polymer conduit;  and actuation of the lever in a second direction causes contraction of the flexible ring to allow removal of the removable plug from the second end of the flexible polymer conduit.
However, Traut discloses a removable plug (a removable stopper; figure 1, page 1, lines 15-20) comprising: a cap (cap-plate 8); a shank portion (expansible block A, adjusting-nut 5, perforated block 6, collectively) extending from the cap (as shown; figure 1); a flexible ring (expansible block A) disposed along a portion of the shank (as shown at the mid portion; figure 1); and a lever mounted on the cap (as shown a lever mounted on the cap-plate 8; figure 1) and configured to shorten the shank upon actuation, wherein actuation in a first direction (Figure 1) of the lever causes radial expansion of the flexible ring and forms a fluidic seal with an interior surface (upon actuation of the lever having a cam 9, the expansible block A is compressed (shorten the shank) for acting as a stopper (fluidic seal); page 1, lines 10-15, 55-65).  Actuation in a second direction (when the lever is released back to vertical (not shown)) will cause contraction of expansion block A. The removable plug of Traut is structured to close off openings and block the passage of fluid and would be capable of being inserted into a flexible polymer conduit to block the passage of fluid. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Traut’s removable plug for plugs 48 and 50 to close first and second ends of flexible conduit (40) because, as Traut discloses, the stopper (i.e., plug) provides for a simple and efficient connection by simply actuating the lever having the cam, which can be easily attached and removed from a tubing (Traut; page 1, lines 10-15, 55-65).  Further, lever actuated expansive plugs are well known and it would have been obvious to try without unexpected results.

Regarding claim 7, Traut further discloses wherein the shank (expansible block A, adjusting-nut 5, perforated block 6, collectively; figure 1) comprises a fixed portion (perforated block 6) and a moveable portion (adjusting-nut 5) wherein the flexible ring (expansible block A) is interposed between the fixed portion and the moveable portion (as shown; figure 1).

Regarding claim 8, Traut further discloses wherein the lever (as shown a lever; figure 1) comprises a cam surface (cam 9) that contacts a surface of the cap (as shown the cam 9 contacts the upper surface of the cap-plate 8; figure 1).

Regarding claims 9 and 10, the method would be inherent during normal use and operation of the device.



Claims 11-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiland (4560378) in view of Traut (0408364).
Regarding claim 11,  A sterile fluid system (Fig. 1) comprising:
a flexible conduit (11) for use with pharmaceutical and biological applications, 
the flexible conduit having a first end (17) and a second end (defined at plug 15); and a removable plug (18, 30, 35) configured to insert into one of the first end or the second end of a flexible polymer conduit. 
The Weiland reference doesn’t disclose the removable plug comprising: 
a flexible ring disposed between a first abutment and a second abutment; and a lever; wherein actuation of the lever moves the second abutment closer to the first abutment to compress the flexible ring and to cause radial expansion of the flexible ring to contact an inner surface of the flexible conduit to prevent passage of fluid through the one of the first end or the second end of the flexible conduit. 
However, Traut discloses a removable plug (a removable stopper; figure 1, page 1, lines 15-20) comprising: a cap (cap-plate 8); a shank portion (expansible block A, adjusting-nut 5, perforated block 6, collectively) extending from the cap (as shown; figure 1); a flexible ring (expansible block A) disposed along a portion of the shank (as shown at the mid portion; figure 1); and a lever mounted on the cap (as shown a lever mounted on the cap-plate 8; figure 1) and configured to shorten the shank upon actuation, wherein actuation of the lever causes radial expansion of the flexible ring and forms a fluidic seal with an interior surface (upon actuation of the lever having a cam 9, the expansible block A is compressed (shorten the shank) for acting as a stopper ((fluidic seal); page 1, lines 10-15, 55-65)).  The removable plug of Traut is structured to close off openings and block the passage of fluid and would be capable of being inserted into a flexible polymer conduit to block the passage of fluid.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Traut’s removable plug for plugs 15 and 18 to close first and second ends of flexible conduit (11) or substitute it for plugs 30 and 35 because, as Traut discloses, the stopper (i.e., plug) provides for a simple and efficient connection by simply actuating the lever having the cam, which can be easily attached and removed from a tubing (Traut; page 1, lines 10-15, 55-65).  Further, lever actuated expansive plugs are well known and it would have been obvious to try without unexpected results.

Regarding clam 12, the removable plug of Traut further comprises a shaft (7) extending through the ring, wherein the second abutment (5) is associated with the shaft, and the lever (Fig. 1; attached to cam 9) is connected to the shaft (7) to move the second abutment relative to the first abutment (6).

Regarding claim 13, wherein the Traut lever moves the shaft (7) along a longitudinal axis of the shaft.

Regarding claim 14, further wherein the Traut removable plug comprises a cap (cap-plate 8; figure 1), the lever having a cam surface (9) contacting the cap.

Regarding claim 15, Traut further discloses the removable plug comprises a cap, wherein the first abutment (6) projects from a side of the cap facing the ring (A), and the lever extends from a side of the cap facing away from the ring.

Regarding claim 16, Traut further discloses the removable plug comprises a shank (expansible block A, adjusting-nut 5, perforated block 6, collectively) having a fixed portion (6) and a moveable portion (5), and the lever is actuatable to move the moveable portion relative to the fixed portion.

Regarding claim 17, the Traut first abutment (6) is associated with the moveable portion of the shank; and the second abutment (5) is associated with the fixed portion of the shank.

Regarding claim 19, wherein the components of the plug are formed from materials suitable for sterilization processes including irradiation.  The Traut plug is suitable or capable for irradiation, which could be a form of ultraviolet light.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niedospial (5738671), as applied to claim 1, and further in view of Weiland (4560378).
Regarding claim 21,  the Niedospial reference discloses the invention (discussed supra), but doesn’t disclose further comprising at least one pinch valve configured to selectively pinch the flexible polymer conduit to stop flow therethrough.  However, the Weiland reference discloses another sterile fluid system (discussed supra) having a flexible polymer conduit (11) and pinch valve (22) to control fluid flow (see col. 3, lines 10-21).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Niedospial device to have a pinch valve as, for example, taught by the Weiland reference in order to further control the flow of fluid through the flexible conduit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753